        CASE 0:19-cv-02882-ADM-DTS Doc. 101 Filed 09/02/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

                               Court File No. 0:19-cv-02882

  SALLY NESS,

        Plaintiff,
                                                     PLAINTIFF SALLY NESS’S
         v.                                          OBJECTION TO BILL OF
                                                     COSTS
  CITY OF BLOOMINGTON; MICHAEL
  O. FREEMAN, in his official capacity as            Hon. Ann D. Montgomery
  Hennepin County Attorney; TROY
  MEYER, individually and in his official
  capacity as a police officer, City of
  Bloomington;          MIKE         ROEPKE,
  individually and in his official capacity as a
  police officer, City of Bloomington,

        Defendants.


       Pursuant to Local Rule 54.3, Plaintiff Sally Ness hereby objects to the Bill of Costs

(Doc. No. 99) filed by Defendants City of Bloomington, Troy Meyer, and Mike Ropeke

(“Defendants”). LR 54.3(c)(1)(B) (“Within 14 days after being served with the bill of

costs, the opposing party may file and serve objections.”).

       In their Bill of Costs, Defendants seek $94.45 for “courtesy-copy charges.”

(Swenson Decl. ¶ 3 [Doc. No. 100]). They seek recovery of no other costs. (See id.).

       Courtesy-copy charges are typically recoverable if required by local rule. See, e.g.,

Shukh v. Seagate Tech., LLC, No. 10-404 (JRT/JJK), 2014 U.S. Dist. LEXIS 121939, at

*21 (D. Minn. Sep. 2, 2014) (vacated on other grounds) (“Courts have allowed such costs

recognizing that those photocopies are required by the court, and therefore are obtained not


                                             -1-
        CASE 0:19-cv-02882-ADM-DTS Doc. 101 Filed 09/02/20 Page 2 of 4




for the convenience of the parties, but for use in the case.”) (citing cases); Porter v.

McDonough, No. 09-2536 (RHK/SER), 2011 U.S. Dist. LEXIS 20855, at *9 (D. Minn.

Mar. 2, 2011) (cost of courtesy copies required by local rule are recoverable).

       On March 23, 2020, the Court, via General Order No. 3, suspended all requirements

to provide courtesy copies to the Court (which itself calls in to question the need for paper

copies in light of the ECF filing requirements). In this Order, the Court stated: “The

requirement that the filing party must provide courtesy copies to the judge hearing the

motion, as required in section I.E. of the Civil and Criminal ECF Guides, continues to be

suspended from March 23, 2020, until this order is vacated.” (Gen. Order No. 3 [emphasis

added]) (available at https://www.mnd.uscourts.gov/sites/mnd/files/2020-0323_COVID-

19-General-Order-No3.pdf).

       Plaintiff acknowledges that the courtesy copy charges that Defendants seek to

recover were incurred prior to March 23, 2020. (See Swenson Decl. ¶ 3 [Doc. No. 100]).

However, the “Courtesy Copy” section of the Civil ECF Guide referenced in the General

Order, states as follows: “COURTESY COPIES 1. Judges may require two courtesy copies

of documents filed.     Please review the Practice Pointers for each judges’ written

submissions before delivering the paper courtesy copies to the court.” (Civil ECF Guide

at 11 [emphasis added]) (available at https://www.mnd.uscourts.gov/sites/mnd/files/Civil-

ECF-Procedures-Guide.pdf).      A review of Judge Montgomery’s “Practice Pointers”

demonstrates that there is no written requirement to provide courtesy copies. (See Practice

Pointers) (available at https://www.mnd.uscourts.gov/sites/mnd/files/ADM.pdf).



                                            -2-
       CASE 0:19-cv-02882-ADM-DTS Doc. 101 Filed 09/02/20 Page 3 of 4




       As a result, Plaintiff Sally Ness, a civil rights plaintiff, should not be responsible for

this needless cost incurred by a government party.

       WHEREFORE, Plaintiff respectfully requests that the Court deny Defendants’ Bill

of Costs.

                             Respectfully submitted,

                             MOHRMAN, KAARDAL & ERICKSON, P.A.

                             /s/ William F. Mohrman
                             William F. Mohrman, 168816
                             150 South Fifth Street, Suite 3100
                             Minneapolis, Minnesota 55402
                             Tel: (612) 465-0928; Fax: (612) 341-1076
                             mohrman@mklaw.com

                             AMERICAN FREEDOM LAW CENTER

                             /s/ Robert J. Muise
                             Robert J. Muise, Esq.* (MI P62849)
                             PO Box 131098
                             Ann Arbor, Michigan 48113
                             Tel: (734) 635-3756; Fax: (801) 760-3901
                             rmuise@americanfreedomlawcenter.org
                             *Admitted pro hac vice

                             Attorneys for Plaintiff




                                              -3-
        CASE 0:19-cv-02882-ADM-DTS Doc. 101 Filed 09/02/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on September 2, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered

an appearance by operation of the court’s electronic filing system. Parties may access this

filing through the court’s system. I further certify that a copy of the foregoing has been

served by ordinary U.S. mail upon all parties for whom counsel has not yet entered an

appearance electronically: None.

                            MOHRMAN, KAARDAL & ERICKSON, P.A.

                            /s/William F. Mohrman
                            William F. Mohrman

                            Counsel for Plaintiff




                                            -4-
